Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is responsive to the amendment filed on 06/07/2022. As directed by the amendment: Thus, claims 1-20 are presently under consideration in this application.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

 	Claims 8-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10315269. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the present application are broader and are met by the narrower patent claims the patent claims contain all the limitations of the present application claims. 
 Claim 8: Claim 1 of the ‘269 patent anticipates the limitation of claim 1 of the current application.  For example: a welding wire feeder, comprising: a housing comprising a first tensioner groove adjacent to an alignment groove; a first drive wheel configured to rotate with respect to the housing; a second drive wheel configured to rotate with respect to the housing, wherein the first and second drive wheel are disposed opposite from one another across a welding wire feed region; a tensioner configured to pivot about a tensioner joint of the housing; and a clamp arm configured to rotate about a clamp arm joint of the housing, the clamp arm comprising a second tensioner groove configured to align with the first tensioner groove and to receive the tensioner, and the clamp arm further comprising an alignment tongue extending from the clamp arm, wherein the alignment groove is configured to receive the alignment tongue and restrict lateral movement of the clamp arm when the alignment tongue is received in the alignment groove.
The difference between claim 8 of the current application and claim 1 of the ‘269 patent lies in the fact that the ‘269 patent claim includes many more elements and is thus much more specific (for example: claim 1 of the ‘269 patent includes a limitation of “wherein the clamp arm comprises an alignment tongue integrally formed with the clamp arm as a single piece and extending from a second end of the clamp arm that is opposite the first end, wherein the welding drive assembly housing comprises an alignment groove formed in the welding drive assembly housing adjacent to the first tensioner groove, and wherein the alignment groove is configured to receive the alignment tongue of the clamp arm to restrict lateral movement of the clamp arm”).  Thus, the invention of claim 8 of the current application is in effect a “species” of the “generic” invention of claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Therefore, since claim 8 is anticipated by claim 1 of the ‘‘706 patent, it is not patentably distinct.
    	 Claim 9: Claim 1 of the ‘269 patent anticipates the limitation of wherein the clamp arm is configured to transfer a compressive force from the first drive wheel to a welding wire fed through the welding wire feed region..
The difference between claim 9 of the current application and claim 1 of the ‘269 patent lies in the fact that the ‘269 patent claim includes many more elements and is thus much more specific (for example: claim 1 of the ‘269 patent includes a welding drive assembly housing comprising a first tensioner groove; a tensioner configured to pivot about a tensioner joint of the welding drive assembly housing, the tensioner comprising an adjustment knob; a first drive wheel configured to rotate with respect to the welding drive assembly housing; a second drive wheel configured to rotate with respect to the welding drive assembly housing, wherein the first and second drive wheel are disposed opposite from one another about a welding wire feed region, wherein the clamp arm comprises an alignment tongue integrally formed with the clamp arm as a single piece and extending from a second end of the clamp arm that is opposite the first end, wherein the welding drive assembly housing comprises an alignment groove formed in the welding drive assembly housing adjacent to the first tensioner groove, and wherein the alignment groove is configured to receive the alignment tongue of the clamp arm to restrict lateral movement of the clamp arm.”).  Thus, the invention of claim 9 of the current application is in effect a “species” of the “generic” invention of claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Therefore, since claim 9 is anticipated by claim 1 of the ‘269 patent, it is not patentably distinct.
 	 Claim 10: Claim 1 of the ‘269 patent anticipates the limitation of wherein the tensioner comprises an adjustment knob configured to adjust the compressive force transferred from the clamp arm when the tensioner is disposed within the second tensioner groove. 
The difference between claim 10 of the current application and claim 1 of the ‘269 patent lies in the fact that the ‘269 patent claim includes many more elements and is thus much more specific (for example: claim 1 of the ‘269 patent includes a welding drive assembly housing comprising a first tensioner groove; a tensioner configured to pivot about a tensioner joint of the welding drive assembly housing, a first drive wheel configured to rotate with respect to the welding drive assembly housing; a second drive wheel configured to rotate with respect to the welding drive assembly housing, wherein the first and second drive wheel are disposed opposite from one another about a welding wire feed region, wherein the clamp arm comprises an alignment tongue integrally formed with the clamp arm as a single piece and extending from a second end of the clamp arm that is opposite the first end, wherein the welding drive assembly housing comprises an alignment groove formed in the welding drive assembly housing adjacent to the first tensioner groove, and wherein the alignment groove is configured to receive the alignment tongue of the clamp arm to restrict lateral movement of the clamp arm.”).  Thus, the invention of claim 10 of the current application is in effect a “species” of the “generic” invention of claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Therefore, since claim 10 is anticipated by claim 1 of the ‘269 patent, it is not patentably distinct.
 	Claim 11: Claim 7 of the ‘269 patent anticipates the limitation of wherein the first drive wheel is mounted to the clamp arm and the second drive wheel is mounted to the housing. 
 	Claim 12: Claim 1 of the ‘269 patent anticipates the limitation of wherein the clamp arm is configured to rotate about a clamp axis extending through the clamp joint, wherein the first drive wheel is configured to pivot about a wheel axis, and wherein the clamp axis is parallel to the wheel axis.
The difference between claim 12 of the current application and claim 1 of the ‘269 patent lies in the fact that the ‘269 patent claim includes many more elements and is thus much more specific (for example: claim 1 of the ‘269 patent includes a welding drive assembly housing comprising a first tensioner groove; a tensioner configured to pivot about a tensioner joint of the welding drive assembly housing, the tensioner comprising an adjustment knob; a second drive wheel configured to rotate with respect to the welding drive assembly housing, wherein the first and second drive wheel are disposed opposite from one another about a welding wire feed region, wherein the clamp arm comprises an alignment tongue integrally formed with the clamp arm as a single piece and extending from a second end of the clamp arm that is opposite the first end, wherein the welding drive assembly housing comprises an alignment groove formed in the welding drive assembly housing adjacent to the first tensioner groove, and wherein the alignment groove is configured to receive the alignment tongue of the clamp arm to restrict lateral movement of the clamp arm.”).  Thus, the invention of claim 12 of the current application is in effect a “species” of the “generic” invention of claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Therefore, since claim 12 is anticipated by claim 1 of the ‘269 patent, it is not patentably distinct.
Claim 13: Claim 1 of the ‘269 patent anticipates the limitation of wherein the clamp arm comprises a first end and a second end, wherein the alignment tongue extends from the first end and the clamp arm forms the clamp arm joint with the housing at the second end.
The difference between claim 13 of the current application and claim 1 of the ‘269 patent lies in the fact that the ‘269 patent claim includes many more elements and is thus much more specific (for example: claim 1 of the ‘269 patent includes a welding drive assembly housing comprising a first tensioner groove; a tensioner configured to pivot about a tensioner joint of the welding drive assembly housing, the tensioner comprising an adjustment knob; a first drive wheel configured to rotate with respect to the welding drive assembly housing; a second drive wheel configured to rotate with respect to the welding drive assembly housing, wherein the first and second drive wheel are disposed opposite from one another about a welding wire feed region, wherein the clamp arm comprises an alignment tongue integrally formed with the clamp arm, wherein the welding drive assembly housing comprises an alignment groove formed in the welding drive assembly housing adjacent to the first tensioner groove, and wherein the alignment groove is configured to receive the alignment tongue of the clamp arm to restrict lateral movement of the clamp arm.”).  Thus, the invention of claim 13 of the current application is in effect a “species” of the “generic” invention of claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Therefore, since claim 13 is anticipated by claim 1 of the ‘269 patent, it is not patentably distinct.
Claim 14: Claim 9 of the ‘269 patent anticipates the limitation of wherein the alignment groove is at least partly defined by a wall of the housing, and wherein the second tensioner groove is also at least partly defined by the wall. 
Claim 15: Claim 10 of the ‘269 patent anticipates the limitation of claim 1 of the current application.  For example: welding system, comprising: a welding wire spool; a wire feeder housing configured to feed welding wire from the welding wire spool through a wire feed region of the wire feeder housing, the wire feeder housing comprising a first tensioner groove adjacent to an alignment groove; a first drive wheel configured to rotate with respect to the wire feeder housing; a second drive wheel configured to rotate with respect to the wire feeder housing, wherein the first and second drive wheel are disposed opposite from one another across the wire feed region; a tensioner configured to pivot about a tensioner joint of the wire feeder housing; and a clamp arm configured to rotate about a clamp arm joint of the wire feeder housing, the clamp arm comprising a second tensioner groove configured to align with the first tensioner groove and to receive the tensioner, and the clamp arm further comprising an alignment tongue extending from the clamp arm, wherein the alignment groove is configured to receive the alignment tongue and restrict lateral movement of the clamp arm when the alignment tongue is received in the alignment groove.
The difference between claim 15 of the current application and claim 9 of the ‘269 patent lies in the fact that the ‘269 patent claim includes many more elements and is thus much more specific (for example: claim 9 of the ‘269 patent includes a limitation of “wherein the clamp arm comprises an alignment tongue integrally formed with the clamp arm as a single piece and extending from a second end of the clamp arm that is opposite the first end, wherein the welding drive assembly housing comprises an alignment groove formed in the welding drive assembly housing adjacent to the first tensioner groove, and wherein the alignment groove is configured to receive the alignment tongue of the clamp arm to restrict lateral movement of the clamp arm”).  Thus, the invention of claim 15 of the current application is in effect a “species” of the “generic” invention of claim 10.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Therefore, since claim 15 is anticipated by claim 10 of the ‘‘706 patent, it is not patentably distinct.
 	Claim 16: Claim 1 of the ‘269 patent anticipates the limitation of wherein the clamp arm is configured to transfer a compressive force from the first drive wheel to a welding wire fed through the welding wire feed region. 
 	The difference between claim 16 of the current application and claim 1 of the ‘269 patent lies in the fact that the ‘269 patent claim includes many more elements and is thus much more specific (for example: claim 1 of the ‘269 patent includes a welding drive assembly housing comprising a first tensioner groove; a tensioner configured to pivot about a tensioner joint of the welding drive assembly housing, the tensioner comprising an adjustment knob; a first drive wheel configured to rotate with respect to the welding drive assembly housing; a second drive wheel configured to rotate with respect to the welding drive assembly housing, wherein the first and second drive wheel are disposed opposite from one another about a welding wire feed region, wherein the clamp arm comprises an alignment tongue integrally formed with the clamp arm as a single piece and extending from a second end of the clamp arm that is opposite the first end, wherein the welding drive assembly housing comprises an alignment groove formed in the welding drive assembly housing adjacent to the first tensioner groove, and wherein the alignment groove is configured to receive the alignment tongue of the clamp arm to restrict lateral movement of the clamp arm.”).  Thus, the invention of claim 16 of the current application is in effect a “species” of the “generic” invention of claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Therefore, since claim 16 is anticipated by claim 1 of the ‘269 patent, it is not patentably distinct.
 	Claim 17: Claim 1 of the ‘269 patent anticipates the limitation of wherein the tensioner comprises an adjustment knob configured to adjust the compressive force transferred from the clamp arm when the tensioner is disposed within the second tensioner groove. 
The difference between claim 17 of the current application and claim 1 of the ‘269 patent lies in the fact that the ‘269 patent claim includes many more elements and is thus much more specific (for example: claim 1 of the ‘269 patent includes a welding drive assembly housing comprising a first tensioner groove; a tensioner configured to pivot about a tensioner joint of the welding drive assembly housing, a first drive wheel configured to rotate with respect to the welding drive assembly housing; a second drive wheel configured to rotate with respect to the welding drive assembly housing, wherein the first and second drive wheel are disposed opposite from one another about a welding wire feed region, wherein the clamp arm comprises an alignment tongue integrally formed with the clamp arm as a single piece and extending from a second end of the clamp arm that is opposite the first end, wherein the welding drive assembly housing comprises an alignment groove formed in the welding drive assembly housing adjacent to the first tensioner groove, and wherein the alignment groove is configured to receive the alignment tongue of the clamp arm to restrict lateral movement of the clamp arm.”).  Thus, the invention of claim 17 of the current application is in effect a “species” of the “generic” invention of claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Therefore, since claim 17 is anticipated by claim 1 of the ‘269 patent, it is not patentably distinct.
 	Claim 18: Claim 7 of the ‘269 patent anticipates the limitation of wherein the first drive wheel is mounted to the clamp arm and the second drive wheel is mounted to the wire feeder housing.
 	Claim 19: Claim 1 of the ‘269 patent anticipates the limitation of wherein the clamp arm is configured to rotate about a clamp axis extending through the clamp joint, wherein the first drive wheel is configured to pivot about a wheel axis, and wherein the clamp axis is parallel to the wheel axis.
The difference between claim 19 of the current application and claim 1 of the ‘269 patent lies in the fact that the ‘269 patent claim includes many more elements and is thus much more specific (for example: claim 1 of the ‘269 patent includes a welding drive assembly housing comprising a first tensioner groove; a tensioner configured to pivot about a tensioner joint of the welding drive assembly housing, the tensioner comprising an adjustment knob; a second drive wheel configured to rotate with respect to the welding drive assembly housing, wherein the first and second drive wheel are disposed opposite from one another about a welding wire feed region, wherein the clamp arm comprises an alignment tongue integrally formed with the clamp arm as a single piece and extending from a second end of the clamp arm that is opposite the first end, wherein the welding drive assembly housing comprises an alignment groove formed in the welding drive assembly housing adjacent to the first tensioner groove, and wherein the alignment groove is configured to receive the alignment tongue of the clamp arm to restrict lateral movement of the clamp arm.”).  Thus, the invention of claim 19 of the current application is in effect a “species” of the “generic” invention of claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Therefore, since claim 19 is anticipated by claim 1 of the ‘269 patent, it is not patentably distinct.
Claim 20: Claim 9 of the ‘269 patent anticipates the limitation of wherein the clamp arm comprises a first end and a second end, wherein the alignment tongue extends from the first end and the clamp arm forms the clamp arm joint with the wire feeder housing at the second end.
The difference between claim 20 of the current application and claim 1 of the ‘269 patent lies in the fact that the ‘269 patent claim includes many more elements and is thus much more specific (for example: claim 1 of the ‘269 patent includes a welding drive assembly housing comprising a first tensioner groove; a tensioner configured to pivot about a tensioner joint of the welding drive assembly housing, the tensioner comprising an adjustment knob; a first drive wheel configured to rotate with respect to the welding drive assembly housing; a second drive wheel configured to rotate with respect to the welding drive assembly housing, wherein the first and second drive wheel are disposed opposite from one another about a welding wire feed region, wherein the clamp arm comprises an alignment tongue integrally formed with the clamp arm, wherein the welding drive assembly housing comprises an alignment groove formed in the welding drive assembly housing adjacent to the first tensioner groove, and wherein the alignment groove is configured to receive the alignment tongue of the clamp arm to restrict lateral movement of the clamp arm.”).  Thus, the invention of claim 20 of the current application is in effect a “species” of the “generic” invention of claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Therefore, since claim 20 is anticipated by claim 1 of the ‘269 patent, it is not patentably distinct.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matiash (7238918) in views of Kensrue (6568578).
For claim 1, Matiash teaches a method (abstract) (fig.1-18), comprising: a clamp arm (168) of a welding wire feeder (54) from a first position to a second position (examiner notes that the first position is when element 168 is not connected yet to element 164 at shown in figures 15a-15c and then the second position is when element 168 is connected to the element 164 to establish enclose position to driver wheels as shown in fig.16) is about a clamp arm joint formed with a housing (160A) of the welding wire feeder (col.33, lines 10-27), and a second drive wheel (lower roll 180) being mounted to the housing (160A) (col.38, lines 33-50); positioning a tensioner (knob 170) in a first tensioner groove (bore 306 and 308) of the housing (160A), the first tensioner groove (bore 306 and 308) being adjacent an alignment groove (132) of the housing (160A) (col.34, lines 10-25); and wherein an alignment tongue (pressure feet 176) of the clamp arm (168) is received within the alignment groove (132) of the housing when the clamp arm is in the second position, and wherein the reception of the alignment tongue (pressure feet 176) in the alignment groove (132) restricts a pivoting force of the tensioner from moving the clamp arm laterally (col.39, lines 35-42 and lines 63-68).
Matiash fails to teach rotating a clamp arm, a first drive wheel being mounted to the clamp arm, pivoting the tensioner into a second tensioner groove in the clamp arm, the second tensioner groove being aligned with the first tensioner groove when the clamp arm is in the second position.
Kensrue teaches, similar wire feeder housing, rotating a clamp arm (42 as shown in fig.3), a first drive wheel (46 as shown in fig.3) being mounted to the clamp arm (42 as shown in fig.3), pivoting the tensioner (106 and 118 as shown in fig.4) into a second tensioner groove (114 as shown in fig.3) in the clamp arm (42 as shown in fig.4), the second tensioner groove (114 as shown in fig.3) being aligned with the first tensioner groove (116 as shown in fig.3) when the clamp arm (42 as shown in fig.4) is in the second position (close position as shown in fig.3) (col.7, lines 10-28) (examiner notes that the reason applying prior art, Kensrue, is that of using rotating clamp arm of Kensrue in place of the primary art, Matiash, clamp arm).
It would have been obvious to one ordinary skill in the art to modify the clamp arm’s of Matiash with a second tensioner groove and rotating arm as taught by Kensrue for purpose of allowing the distance between the second stop and the first stop to be adjusted by moving the nut along the threads of the shaft (Kensrue, col.7, lines 25-27). 	For claim 2, Matiash in view of Kensrue teaches the invention as claimed and discussed above and Matiash further teaches adjusting an adjustment knob (170A as shown in fig.15A) of the tensioner to apply a compressive force to the clamp arm and the first drive wheel (col.39, lines 63-68 to col.40, lines 1-3).  	For claim 3, Matiash in view of Kensrue teaches the invention as claimed and discussed above and Matiash further teaches rotating the first drive wheel (upper roll 180) and the second drive wheel (lower roll 180) relative to the housing to facilitate feeding of welding wire (54) through a welding wire feed region between the first and second drive wheels (upper and lower roll 180) (col.33, lines 53-60).  	For claim 4, Matiash in view of Kensrue teaches the invention as claimed and discussed above and Matiash further teaches wherein the second drive wheel rotates (lower roll 180)  about a wheel axis and pivoting the tensioner (170A) comprises pivoting the tensioner about a tensioner axis approximately perpendicular to the wheel axis (col.39, lines 55-62).  	For claim 5, Matiash in view of Kensrue teaches the invention as claimed and discussed above and Matiash further teaches wherein pivoting the tensioner (170A) comprises pivoting the tensioner about a tensioner joint formed with the housing, wherein the tensioner axis extends through the tensioner joint (col.34, lines 20-26).  	For claim 6, Matiash in view of Kensrue teaches the invention as claimed and discussed above and Matiash further teaches wherein the alignment groove (132) is at least partly defined by a wall of the housing (col.33, lines 55-68).
Matiash fails to teach wherein the second tensioner groove is also at least partly defined by the wall. 
wherein the second tensioner groove (114 as shown in fig.4) is also at least partly defined by the wall (the wall of element 42 as shown in fig.4).
It would have been obvious to one ordinary skill in the art to modify the clamp arm’s of Matiash with a second tensioner groove as taught by Kensrue for purpose of allowing the distance between the second stop and the first stop to be adjusted by moving the nut along the threads of the shaft (Kensrue, col.7, lines 25-27). 	For claim 7, Matiash in view of Kensrue teaches the invention as claimed and discussed above and Matiash further teaches wherein the clamp arm (168) comprises a first end and a second end (both ends section 166 as shown in fig.17), wherein the alignment tongue (176) extends from the first end (one section 166 as shown in fig.17) and the clamp arm (168) forms the clamp arm joint with the housing (160) at the second end (col.33, lines 10-18).  	For claim 8, Matiash teaches a welding wire feeder (fig.1-18) (abstract), comprising: a housing (160A) comprising a first tensioner groove (bore 306 and 308) adjacent to an alignment groove (132) (col.33, lines 45-60); a first drive wheel (upper 180) configured to rotate with respect to the housing (160A) (col.34, lines 10-15); a second drive wheel (lower 180) configured to rotate with respect to the housing (160A), wherein the first and second drive wheel are disposed opposite from one another across a welding wire feed region (upper and lower 180 as shown in fig.19); a tensioner (170) configured to pivot about a tensioner joint of the housing (160A) (col.34, lines 15-29); and, and the clamp arm (168) further comprising an alignment tongue (176) extending from the clamp arm (168), wherein the alignment groove (132) is configured to receive the alignment tongue (176) and restrict lateral movement of the clamp arm when the alignment tongue is received in the alignment groove (132) (col.39, lines 35-42 and lines 63-68). 
Matiash fails to teach a clamp arm configured to rotate about a clamp arm joint of the housing, the clamp arm comprising a second tensioner groove configured to align with the first tensioner groove and to receive the tensioner.
Kensrue teaches, similar wire feeder housing, a clamp arm (42 as shown in fig.3) configured to rotate about a clamp arm joint of the housing (at the joint between element 42 and 108 as shown in fig.3 and 4), the clamp arm (42 as shown in fig.3) comprising a second tensioner groove (114 as shown in fig.3) configured to align with the first tensioner groove (116 as shown in fig.3) and to receive the tensioner (col.6, lines 7-15 and col.7, lines 10-28) (examiner notes that the reason applying prior art, Kensrue, is that of using rotating clamp arm of Kensrue in place of the primary art, Matiash, clamp arm).
It would have been obvious to one ordinary skill in the art to modify the clamp arm’s of Matiash with a second tensioner groove and rotating arm as taught by Kensrue for purpose of allowing the distance between the second stop and the first stop to be adjusted by moving the nut along the threads of the shaft (Kensrue, col.7, lines 25-27). 	For claim 9, Matiash in view of Kensrue teaches the invention as claimed and discussed above and Matiash further teaches wherein the clamp arm (168) is configured to transfer a compressive force from the first drive wheel to a welding wire fed through the welding wire feed region (col.33, lines 30-50).  	For claim 10, Matiash in view of Kensrue teaches the invention as claimed and discussed above but Matiash fails to teach wherein the tensioner comprises an adjustment knob configured to adjust the compressive force transferred from the clamp arm when the tensioner is disposed within the second tensioner groove. 
Kensrue further teaches wherein the tensioner (106 as shown in fig.4) comprises an adjustment knob (118 as shown in fig.4) configured to adjust the compressive force transferred from the clamp arm when the tensioner is disposed within the second tensioner groove (114 as shown in fig.4) (col.6, lines 7-15 and col.7, lines 10-28).
It would have been obvious to one ordinary skill in the art to modify the clamp arm’s of Matiash with a second tensioner groove as taught by Kensrue for purpose of allowing the distance between the second stop and the first stop to be adjusted by moving the nut along the threads of the shaft (Kensrue, col.7, lines 25-27). 	For claim 11, Matiash in view of Kensrue teaches the invention as claimed and discussed above and Matiash further teaches wherein the second drive wheel is mounted to the housing (lower 180 as shown in fig.19) (col.33, lines 62-68).
Matiash fails to teach the first drive wheel is mounted to the clamp arm.
Kensrue further teaches the first drive wheel (46 as shown in fig.3 and 4) is mounted to the clamp arm (42 as shown in fig.3 and 4).
It would have been obvious to one ordinary skill in the art to modify the clamp arm’s of Matiash with a second tensioner groove as taught by Kensrue for purpose of selectably drive the at least one of said first wheel and said second wheel (Kensrue, col.2, lines 50-52). 	For claim 12, Matiash in view of Kensrue teaches the invention as claimed and discussed above and Matiash further teaches wherein the first drive wheel (upper roll 180) is configured to pivot about a wheel axis, and wherein the clamp axis is parallel to the wheel axis (col.33, lines 53-68). 
Matiash fails to teach wherein the clamp arm (42 as shown in fig.3 and 4) is configured to rotate about a clamp axis extending through the clamp joint.
Kensrue further teaches wherein the clamp arm is configured to rotate about a clamp axis extending through the clamp joint (at the joint between 42 and 108 as shown in fig.3 and 4) (col.6, lines 7-10).
It would have been obvious to one ordinary skill in the art to modify the clamp arm’s of Matiash with a second tensioner groove as taught by Kensrue for purpose of allowing the distance between the second stop and the first stop to be adjusted by moving the nut along the threads of the shaft (Kensrue, col.7, lines 25-27). 	For claim 13, Matiash in view of Kensrue teaches the invention as claimed and discussed above and Matiash further teaches wherein the clamp arm (168) comprises a first end and a second end (both ends section 166 as shown in fig.17),, wherein the alignment tongue (176) extends from the first end and the clamp arm forms the clamp arm joint with the housing at the second end (col.33, lines 10-18).
 	For claim 14, Matiash in view of Kensrue teaches the invention as claimed and discussed above and Matiash further teaches wherein the alignment groove (132) is at least partly defined by a wall of the housing (160) (col.39, lines 55-68). 
wherein the second tensioner groove is also at least partly defined by the wall.  	For claim 15, Matiash teaches a welding system (abstract) (fig.1-18), comprising: a welding wire spool (one of the 46 as shown in fig.1); a wire feeder housing (160A) configured to feed welding wire (54) from the welding wire spool (46) through a wire feed region of the wire feeder housing (160A) (col.34, lines 10-20), the wire feeder housing (160A) comprising a first tensioner groove (bore 306 and 308) adjacent to an alignment groove (132) (col.33, lines 50-68); a first drive wheel (upper roll 180) configured to rotate with respect to the wire feeder housing (col.33, lines 50-68); a second drive wheel (lower roll 180) configured to rotate with respect to the wire feeder housing (160A), wherein the first and second drive wheel are disposed opposite from one another across the wire feed region (upper and lower roll 180 as shown in fig.19); a tensioner (170) configured to pivot about a tensioner joint of the wire feeder housing (col.34, lines 20-26); and the clamp arm (168) further comprising an alignment tongue (176) extending from the clamp arm (168), wherein the alignment groove (132) is configured to receive the alignment tongue (176) and restrict lateral movement of the clamp arm when the alignment tongue is received in the alignment groove (col.39, lines 35-42 and lines 63-68).
Matiash fails to teach a clamp arm configured to rotate about a clamp arm joint of the wire feeder housing, the clamp arm comprising a second tensioner groove configured to align with the first tensioner groove and to receive the tensioner
Kensrue teaches, similar wire feeder housing, a clamp arm (42 as shown in fig.3) configured to rotate about a clamp arm joint of the wire feeder housing (at the joint between element 42 and 108 as shown in fig.3 and 4), the clamp arm (42 as shown in fig.3) comprising a second tensioner groove (114 as shown in fig.3) configured to align with the first tensioner groove (116 as shown in fig.3) and to receive the tensioner (106 as shown in fig.3 and 4) rotating a clamp arm (42 as shown in fig.3 and 4)  (col.6, lines 7-15 and col.7, lines 10-28).
It would have been obvious to one ordinary skill in the art to modify the clamp arm’s of Matiash with a second tensioner groove and rotating arm as taught by Kensrue for purpose of allowing the distance between the second stop and the first stop to be adjusted by moving the nut along the threads of the shaft (Kensrue, col.7, lines 25-27). 	For claim 16, Matiash in view of Kensrue teaches the invention as claimed and discussed above and Matiash further teaches wherein the clamp arm (168) is configured to transfer a compressive force from the first drive wheel to a welding wire fed through the welding wire feed region (col.34, lines 10-25).  	For claim 17, Matiash in view of Kensrue teaches the invention as claimed and discussed above but Matiash fails to teach wherein the tensioner comprises an adjustment knob configured to adjust the compressive force transferred from the clamp arm when the tensioner is disposed within the second tensioner groove. 
Kensrue further teaches wherein the tensioner (106 as shown in fig.4) comprises an adjustment knob (118 as shown in fig.4) configured to adjust the compressive force transferred from the clamp arm when the tensioner is disposed within the second tensioner groove (114 as shown in fig.4) (col.6, lines 7-15 and col.7, lines 10-28).
It would have been obvious to one ordinary skill in the art to modify the clamp arm’s of Matiash with a second tensioner groove as taught by Kensrue for purpose of allowing the distance between the second stop and the first stop to be adjusted by moving the nut along the threads of the shaft (Kensrue, col.7, lines 25-27). 	For claim 18, Matiash in view of Kensrue teaches the invention as claimed and discussed above and Matiash further teaches wherein the second drive wheel (lower roll 180) is mounted to the wire feeder housing (col.34, lines 10-20). 
Matiash fails to teach wherein the first drive wheel is mounted to the clamp arm.
Kensrue further teaches the first drive wheel (46 as shown in fig.3 and 4) is mounted to the clamp arm (42 as shown in fig.3 and 4).
It would have been obvious to one ordinary skill in the art to modify the clamp arm’s of Matiash with a second tensioner groove as taught by Kensrue for purpose of selectably drive the at least one of said first wheel and said second wheel (Kensrue, col.2, lines 50-52).
For claim 19, Matiash in view of Kensrue teaches the invention as claimed and discussed above and Matiash further teaches wherein the first drive wheel is configured to pivot about a wheel axis, and wherein the clamp axis is parallel to the wheel axis (col.33, lines 53-68). 
Matiash fails to teach wherein the clamp arm is configured to rotate about a clamp axis extending through the clamp joint.
Kensrue teaches wherein the clamp arm is configured to rotate about a clamp axis extending through the clamp joint (col.6, lines 7-15 and col.7, lines 10-28).
It would have been obvious to one ordinary skill in the art to modify the clamp arm’s of Matiash with a second tensioner groove and rotating arm as taught by Kensrue for purpose of allowing the distance between the second stop and the first stop to be adjusted by moving the nut along the threads of the shaft (Kensrue, col.7, lines 25-27). 	For claim 20, Matiash in view of Kensrue teaches the invention as claimed and discussed above and Matiash further teaches wherein the clamp arm (168) comprises a first end and a second end (both ends section 166 as shown in fig.17),, wherein the alignment tongue extends from the first end and the clamp arm forms the clamp arm joint with the housing at the second end (col.33, lines 10-18).
Response to Arguments
Applicant's arguments filed 06/07/2022 have been fully considered but they are not persuasive. 
	Applicant argues that Matiash in view of Kesnrue fails to support a prima facie case of obviousness with respect to a second drive wheel being mounted to a housing, as set forth in claim 1. However, examiner respectfully disagrees with applicant because Matiash teaches of cover that covers the drive assembly (56 as shown in fig.16-17), and the drive assembly includes first drive wheel and the second drive wheel 180 as shown in figures 16 and 17, and once all the structure as assembled together as shown in figure 16-17, then the drive wheel is connected and mounted to the cover or housing,therefore, Matiash meets the structure of claim limitations.
 	Applicant respectfully submits that Matiash in view of Kensrue’s fails to support a prima facie case of obviousness with respect to rotating a clamp arm about a clamp arm joint formed with a housing of a welding wire feeder, as set forth in claim 1, at least because there is no motivation to combine Kensrue’s alleged clamp arm with Matiash’s alleged clamp joint (formed with a housing which allegedly mounts a second drive wheel, and which allegedly has a first tensioner groove in which is positioned a first tensioner). However, examiner respectfully disagrees with applicant because  Matiash teaches of cover that covers the drive assembly (56 as shown in fig.16-17), and the drive assembly includes first drive wheel and the second drive wheel 180 as shown in figures 16 and 17, tensioner with tensioner groove that adjacent to alignment groove, clamp arm is received in the alignment groove when in the closed position in the housing, however, Matiash fails to teach that rotating a clamp arm, a first drive wheel being mounted to the clamp arm, pivoting the tensioner into a second tensioner groove in the clamp arm, the second tensioner groove being aligned with the first tensioner groove when the clamp arm is in the second position.  So, Kensrue teaches, similar e-welding wire device, as shown in fig.3-4, that the clamp arm (42) is rotated supports the idler roll or first drive wheel (46), which is mounted on the clamp arm (42) with pivoting tensioner (106 and 118) into a second tensioner groove (114 as shown in fig.3) in the clamp arm (42 as shown in fig.4), the second tensioner groove (114 as shown in fig.3) is aligned with the first tensioner groove (116 as shown in fig.3) when the clamp arm (42 as shown in fig.4) is in the second position (close position as shown in fig.3). Therefore, It would have been obvious to one ordinary skill in the art to modify the clamp arm’s of Matiash with a second tensioner groove and rotating arm as taught by Kensrue for purpose of allowing the distance between the second stop and the first stop to be adjusted by moving the nut along the threads of the shaft and  the combination of references, by teaching all positively claimed structural features, are capable of performing the recited features and to yield predictable results.
 	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the combination of references Matiash with Kensrue as discussed in the rejection fully meets all the claimed limitations. 

Applicant argues that Kensrue does not teach or suggest positioning a tensioner in a first tensioner groove of a housing, and pivoting the tensioner into a second tensioner groove in a clamp arm, the second tensioner groove being aligned with the first tensioner groove, as set forth in claims 1-7. However, examiner respectfully disagrees with applicant because  Kensrue teaches, similar e-welding wire device, as shown in fig.3-4, that the clamp arm (42) is rotated supports the idler roll or first drive wheel (46), which is mounted on the clamp arm (42) with pivoting tensioner (106 and 118) into a second tensioner groove (114 as shown in fig.3) in the clamp arm (42 as shown in fig.4), the second tensioner groove (114 as shown in fig.3) is aligned with the first tensioner groove (116 as shown in fig.3) when the clamp arm (42 as shown in fig.4) is in the second position (close position as shown in fig.3).
 	Regarding with claims 8 and 15 and dependent claims arguments, Applicant refers to the arguments presented with respect to claim 1 as presented earlier. In response, Applicant is directed to the reasons indicated above regarding why Applicant’s arguments are not persuasive and combinations of the cited references are proper.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYUB A MAYE/Examiner, Art Unit 3761                                                                                                                                                                                                        

/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761